          Case 3:17-cv-06930-RS Document 150-1 Filed 07/23/19 Page 1 of 2



 1   Matthew G. Berkowitz (Bar No. 310426)
     SHEARMAN & STERLING LLP
 2   1460 El Camino Real, 2nd Floor
     Menlo Park, CA 94025
 3   Telephone: 650.838.3600
     Fax: 650.838.3699
 4   Email: matthew.berkowitz@shearman.com

 5   John F. Cove Jr. (Bar No. 212213)
     L. Kieran Kieckhefer (Bar No. 251978)
 6   SHEARMAN & STERLING LLP
     535 Mission Street, 25th Floor
 7   San Francisco, CA 94105
     Telephone: 415.616.1100
 8   Fax: 415.616.1339
     Email: john.cove@shearman.com
 9          kieran.kieckhefer@shearman.com

10   Mark Hannemann (pro hac vice)
     Thomas R. Makin (pro hac vice)
11   Patrick R. Colsher (pro hac vice)
     SHEARMAN & STERLING LLP
12   599 Lexington Avenue
     New York, NY 10022
13   Telephone: 212.848.4000
     Fax: 646.848.7708
14   Email: mark.hannemann@shearman.com
             thomas.makin@shearman.com
15           patrick.colsher@shearman.com

16   Attorneys for Defendants Price f(x), Inc. and
     Price f(x) AG
17

18                                UNITED STATES DISTRICT COURT

19                             NORTHERN DISTRICT OF CALIFORNIA

20                                      SAN FRANCISCO DIVISION

21   VENDAVO, INC.,                                  Case No. 17-cv-06930-RS
22                         Plaintiff,                DECLARATION OF YUE (JOY) WANG
                                                     IN SUPPORT OF REPLY IN SUPPORT
23                  v.                               OF PRICE F(X)’S MOTION TO ENJOIN
                                                     VENDAVO FROM MAINTAINING A
24   PRICE F(X) AG, et al.,                          DUPLICATIVE TRADE SECRET
                                                     ACTION IN ILLINOIS
25                         Defendants.
26

27

28

     WANG DECL. ISO REPLY ISO PFX’S MOTION TO ENJOIN VENDAVO           CASE NO. 17-cv-06930-RS
     FROM MAINTAINING A DUPLICATIVE TRADE SECRET ACTION IN IL                                1
           Case 3:17-cv-06930-RS Document 150-1 Filed 07/23/19 Page 2 of 2



 1   I, Yue (Joy) Wang, declare as follows:

 2          1.      I am an attorney admitted to practice in the State of California and the United States

 3   District Court for the Northern District of California. I am an attorney with Shearman & Sterling,

 4   LLP and counsel of record for Defendants Price f(x) AG and Price f(x), Inc. (collectively, “Price

 5   f(x)”). I make this declaration in support of the Reply in Support of Price f(x)’s Motion to Enjoin

 6   Vendavo From Maintaining a Duplicative Trade Secret Action in Illinois. I have personal

 7   knowledge of the facts stated below, and if called upon to testify to those facts, I could and would

 8   competently do so.

 9          2.      On March 12, 2019, Plaintiff Vendavo, Inc. (“Vendavo”) filed a separate action in

10   the United States District Court for the Northern District of Illinois, Vendavo Inc., v. Kim Long,

11   Price f(x) AG, and Price f(x), Inc., Case No. 1:19-cv-01725 (the “Illinois Action”). The matter was

12   assigned to Judge Robert M. Dow, Jr.

13          3.      Attached hereto as Exhibit A is a true and correct copy of the public version of

14   Defendants Price f(x) AG and Price f(x), Inc.’s Reply In Support of Their Motion to Dismiss Or, In

15   The Alternative, Transfer dated July 2, 2019 and filed on July 19, 2019 as Docket No. 100 in the

16   Illinois Action.

17          4.      Attached hereto as Exhibit B is a true and correct copy of the public version of the

18   Declaration of Matthew G. Berkowitz In Support of Defendants Price f(x) AG and Price f(x), Inc.’s

19   Reply In Support of Their Motion to Dismiss Or, In The Alternative, Transfer dated July 2, 2019

20   and filed on July 19, 2019 as Docket No. 101 in the Illinois Action.

21          I declare under the penalty of perjury that the foregoing is true and correct to the best of my

22   knowledge.

23   DATED: July 23, 2019

24                                                     /s/ Yue (Joy) Wang
                                                       Yue (Joy) Wang
25

26

27

28

     WANG DECL. ISO REPLY ISO PFX’S MOTION TO ENJOIN VENDAVO                    CASE NO. 17-cv-06930-RS
     FROM MAINTAINING A DUPLICATIVE TRADE SECRET ACTION IN IL                                         2
